UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-1293



ANITA LINN SCUTICCHIO,

                                            Plaintiff - Appellant,

          versus


CITY OF ATLANTIC BEACH, SOUTH CAROLINA, a mu-
nicipality incorporated and existing pursuant
to and by virtue of the laws of the State of
South Carolina; F. FRANKLIN EAGLES, individ-
ually and in his official capacity as Chief of
Police for the City of Atlantic Beach, South
Carolina; OFFICER MORRIS, individually and in
his official capacity as a police officer for
the City of Atlantic Beach, South Carolina; A.
B. GRAZIOSO, individually and in his official
capacity as a police officer for the City of
Atlantic Beach, South Carolina; IRENE EVANS
ARMSTRONG, individually and in her official
capacity as mayor of the City of Atlantic
Beach, South Carolina; VANDER GORE, individ-
ually and in his official capacity as a member
of the town council for the City of Atlantic
Beach, South Carolina; EVA MCMILLAN, indi-
vidually and in her official capacity as mayor
pro tem of the City of Atlantic Beach, South
Carolina; GLORIA LANCE, individually and in
her official capacity as a member of town
council for the City of Atlantic Beach, South
Carolina; JOHN SKEETER, individually and in
his official capacity as a member of the town
council of the City of Atlantic Beach, South
Carolina,

                                           Defendants - Appellees.
Appeal from the United States District Court for the District of
South Carolina, at Florence. Patrick Michael Duffy, District Judge.
(CA-99-608)


Submitted:   August 24, 2000             Decided:   August 28, 2000


Before MICHAEL and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Ralph J. Wilson, Conway, South Carolina, for Appellant. Victoria
T. Vaught, BATTLE & VAUGHT, P.A., Conway, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

       Anita Linn Scuticchio appeals the district court’s order de-

nying relief on her 42 U.S.C.A. § 1983 (West Supp. 2000) complaint.

We have reviewed the record and the district court’s opinion and

find no reversible error.      Accordingly, we affirm on the reasoning

of the district court.     See Scuticchio v. City of Atlantic Beach,

No. CA-99-608 (D.S.C. Feb. 9, 2000).         We dispense with oral argu-

ment   because   the   facts   and   legal   contentions   are   adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                                   AFFIRMED




                                      3